703 N.W.2d 190 (2005)
In re Wayne County Treasurer.
No. 128403.
Supreme Court of Michigan.
September 15, 2005.
Application for Leave to Appeal.
SC: 128403, COA: 249807.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the February 24, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CORRIGAN and MARKMAN, JJ., would grant leave to appeal.